DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Transfer
The application has been transferred to Patent Examiner Bratislav Stankovic in Art Unit 1663. Any inconvenience to Applicant is regretted. 

Status of Claims
The amendments submitted on March 29, 2021 have been entered. 
Claims 1-38 are examined in this Office Action.

Status of Objections and Rejections
The portions of the previously stated rejections under 35 U.S.C. § 112(b) (Indefiniteness) and 35 U.S.C. § 112(a) (Lack of Enablement) with respect to line PPL1511 have been withdrawn in light of the Applicant’s amendments. However, the portions of the previously stated rejections under 35 U.S.C. § 112(b) (Indefiniteness) and 35 U.S.C. § 112(a) (Lack of Enablement) with respect to lines SPP2622 and SP2628 still remain; see infra. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action. 

Response to Request for Information Under 37 CFR § 1.105
Applicant’s confidential response to the Rule 105 request, filed 29 March 2021, has been reviewed. The Examiner did not recover any prior art teaching the proprietary parents of the instant inbred and/or pepper hybrids. Furthermore, the instant pepper lines were previously distinguished on the basis of morphological and physiological differences from the closest prior art. See, e.g., pages 12-13 of the last Office action, dated 12/28/2020. Accordingly, Applicant’s Response to the Rule 105 Request was NOT RELIED UPON FOR PATENTABILITY.

Claim Rejections - 35 USC § 112
Indefiniteness
Claims 9-12 and 31-38 remain rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Dependent claims are included in all rejections.
Claims 9, 11, 31, and 35 (and claims dependent therefrom) are indefinite in their recitation(s) of blanks: ”______” as NCIMB deposit numbers. Since the claims are incomplete, the metes and bounds of the claims cannot be ascertained. 

	Response to Applicant’s arguments:
	The Applicant’s arguments in the response submitted on March 29, 2021 have been carefully considered but they were not found to be persuasive. Applicant contends that, upon allowance of the claims, Applicant will submit deposits of seeds of SPP2622 and SP2628 (Remarks, page 10, second-third full paragraphs). 


Enablement
Claims 9-12 and 31-38 remain rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement; for reasons of record stated on pages 7-9 in the Office action dated 12/28/2020. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Dependent claims are included in all rejections. 
	The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention. These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim. 
	Claims 9, 11, 31, and 35 (and claims dependent therefrom) recite blanks ”______” as NCIMB deposit numbers.
	The invention appears to employ novel Capsicum annuum pepper plants, namely inbred pepper line PPL1511, hybrid pepper SSP2622, and hybrid pepper SSP2628. Since the plants are essential to the claimed invention, they must be obtainable by a repeatable method set forth in 
It is noted that Applicant intends to deposit each of the plant varieties, but there is no indication on pages 50-51 of the Specification that evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 § CFR 1.807). Furthermore, the number of seeds in each deposit is not specified. Thus, the Specification does not provide evidence that the deposits were ACCEPTED. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein. 
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809 and MPEP §§ 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that

	(b)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c)	the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d)	evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807).
	Pages 50-51 of the Specification may be amended to recite the particular conditions of each deposit. In addition, pages 50-51 should be amended to include the deposit accession numbers and deposit dates.
	It is requested that page 51 of the Specification also be amended to insert the following new paragraph after line 3:
	---Accordingly, each of the deposits above has been accepted.---

	Response to Applicant’s arguments:
	The Applicant’s arguments in the response submitted on March 29, 2021 have been carefully considered but they were not found to be persuasive. Applicant contends that, upon allowance of the claims, Applicant will submit deposits of seeds of SPP2622 and SP2628 (Remarks, section bridging pages 11-12). 
	However, for at least the reasons of record, and those reasons indicated above, the rejection is maintained. 

Claim Rejections - 35 USC § 102
Response to Applicant’s arguments:
Amendments made to the claims filed in Applicant’s response submitted on March 29, 2021 overcame the rejection(s) of record.

Summary
Claims 1-38 are deemed free of the prior art; given the failure of the prior art to teach or reasonably suggest an inbred pepper plant with the unique genetic or physiological complement of PPL1511; or a hybrid pepper plant with the unique genetic or physiological complement of SPP2622 or SPP2628; methods of using them or breeding products thereof.  
The closest prior art to SPP2622 is Sharma (United States Patent Application Publication No. 2018/0220611, published 09 August 2018), as described in the Office action dated 12/28/2020.
The closest prior art to SPP2628 is Sharma (United States Patent Application Publication No. 2018/0220611, published 09 August 2018), as described in the Office action dated 12/28/2020.
	The closest prior art to PPL1511 is Sharma (United States Patent Application Publication No. 2018/0220613, published 09 August 2018), as described in the Office action dated 12/28/2020; which reference teaches inbred bell pepper line PPL1503 which shares at least the following traits with PPL1511: semi-spreading plant habit, semi-erect plant attitude, lanceolate leaf, whit corolla, style length, absent self-incompatibility, saucer-shaped calyx, cupped fruit base, blunt fruit apex, square longitudinal fruit section and concentrated fruit set; but which See, e.g., Table 1A on page 2 of the published application. 
Claims 1-8 and 13-30 are allowed. 
Claims 9-12 and 31-38 are rejected.  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC
Primary Examiner, JD, PhD
Art Unit 1663


/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663